[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 24, 2007
                            No. 06-13320                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A95-537-464 & A95-537-465

GLORIA ROCIO NARANJO LOAIZA,
a.k.a. Gloria Rocio Narano Gomez,
JAIME ALBERTO LOAIZA QUINTERO,
MILY JOHANNA LOAIZA NARANJO,
JAIME ALEJANDRO LOAIZA NARANJO,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 24, 2007)

Before BIRCH, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
       Gloria Rocio Naranjo Loaiza (“Loaiza”), her husband, Jaime Alberto Loaiza

Quintero (“Quintero”), and her two children, Mily Johanna and Jaime Alejandro

Loaiza Naranjo, through counsel, seek review of the Board of Immigration

Appeals (“BIA”)’s decision dismissing their appeal. We DENY the petition for

review.

                                  I. BACKGROUND

Loaiza, a native and citizen of Colombia, was admitted to the United States on or

about 15 February 2001, as a nonimmigrant visitor with authorization to remain

until 14 May 2001. The Department of Homeland Security issued Loaiza a Notice

to Appear (“NTA”), charging that she was subject to removal under INA

§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), for remaining in the United States for a

time longer than permitted. Her family received similar NTAs.

       On 6 April 2002, Loaiza filed an application for asylum and withholding of

removal, as well as relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”), 8

U.S.C. §§ 1158, 1231(b)(3), 8 C.F.R. § 208.16(c), on account of political opinion.1

Loaiza feared being subjected to torture if she were to return to Colombia. In her

application, she indicated that she was a member of an the Colombian Preserve



       1
        Loaiza’s husband Quintero and her two children were derivative applicants on Loaiza’s
asylum application and withholding from removal. As such, we will refer primarily to Loaiza.
                                             2
Political Party and the Ozanam District Community Action Board. Loaiza claimed

that she filed her application more than one year after her arrival in the United

States because the family hoped to return to Colombia after “the government peace

agreement” was signed. AR at 180. In Colombia, Loaiza stated that she was

involved in the “commercialization of beauty products and goods for home life for

various companies such as Avon, Leonisa, and Yanval.” Id. at 182. Loaiza’s

husband, Quintero, had a degree in Industrial Economy and was involved in the

production and distribution of skin care products. Loaiza’s community work had

the cooperation and approval of the Colombian Preserve Political Party and

entailed training a group of 20 housewives to sell products out of their home.

Because of their work in the community, Loaiza claims that she and Quintero

began to receive threatening phone calls from guerrillas from the Popular

Liberation Army (“EPL”).

      Loaiza claims that her troubles began when she inadvertently learned that

EPL guerrillas stored their weapons at a group member’s home. When the son of

the group member found out that Loaiza knew about the weapons, he called and

told her that the people he worked with did not like witnesses to their activities and

that they wanted Loaiza “to leave the city, tell no one of this and disappear by [her]

own means or else they would do it their way.” Id. at 184.

      A few days later, Loaiza asserted that a man who identified himself as being
                                           3
part of the EPL called and told her that she had 48 hours to leave the city. Loaiza

recounts that she and her family hastily went to Medellin to stay with friends.

After three months, when they thought the situation had calmed down, Loaiza

stated that she and her family returned home. Upon their return home, Loaiza

alleged that “there was not a single day that passed without the calls.” Id. Loaiza

recounted that her son became very frightened after he answered one of the calls

and had to be hospitalized because he suffered an asthma attack. She stated that

Colombian authorities were unable to help the family because there was not

enough resources to provide protection. Loaiza asserted that Quintero left the

country alone because the threats became more frequent. After Quintero left,

Loaiza believed the threat had dissipated but the calls started again at the end of

2000, and the family decided to go the United States at the beginning of 2001 for a

few months to allow the situation to improve. Loaiza claimed that she and her

family were told that if they returned to Colombia, they would be killed.

      At the asylum hearing before the Immigration Judge (“IJ”), Loaiza appeared

with counsel and stated that she admitted the factual allegations contained in the

NTA and conceded removability. The court designated Colombia as the country of

removal. The IJ told Loaiza that she was probably not eligible for asylum because

she filed her application more than one year after she arrived in the United States

and did not appear to fall into any of the exceptions.
                                           4
       When the hearing continued, Loaiza made several corrections to dates

specified in her supplement. The IJ interrupted the testimony numerous times and

asked several questions. Before the hearing was completed, the IJ asked whether

there was anything further from either side, to which they replied, “[n]o, Judge.”

Id. at 146.

       In his written order, the IJ denied Loaiza’s application for asylum,

withholding of removal and CAT relief. In his oral decision, the IJ stated, “[t]his is

as close to friv[o]lous as I want to get, without jumping through the ice. I don’t

believe a word she said. And I don’t believe a word he said. And this case has got

so many holes, I could drive three trucks through them.” Id. at 57. According to

the IJ, Loaiza’s alleged persecutors were “the stupidest guerrillas on the planet . . .

[who had] been too long in a zoo . . . [and had] the patience of saints” because the

guerrillas continued to warn her time and time again but never took any overt

steps, despite knowing Loaiza’s whereabouts at all times. Id. at 58. The IJ’s oral

decision is replete with similarly-toned statements. See, e.g., id. at 63-64 (“Who

knows what happened to the brother-in-law. Who cares? It’s ancient history. You

know, where is there a necessarily connection. That’s what she says. I don’t

believe it. It’s not supported. It doesn’t make any sense. Why didn’t the guerrillas

tell her that the first time?”). The IJ determined that Loaiza’s “killer evidence,”

which included documents she requested in the year 2002, was either fraudulently
                                            5
or untruthfully prepared because the letters were dated from the year 2000. Id. at

58, 60. The IJ concluded that Loaiza’s testimony was internally inconsistent

because she first stated that the threatening calls came from unidentified callers but

then later attempted to change her testimony by alleging that all of the calls came

from guerrillas. The IJ found that there was no evidence that the brother-in-law’s

death in 1991 was connected to Loaiza’s threats. Ultimately, the IJ stated:

      I just don’t find them credible. I’ve gone through all of the reasons,
      including the documentation which just smells bad, to put it bluntly.
      Their stories don’t jive. They don’t make any sense. If they had a
      real fear, they would have done something about it. They took no
      action. Both of them are out of time. I find that neither one are
      entitled to asylum. The application for withholding, withholding
      under [CAT] are denied.

Id. at 66-67. The IJ ordered Loaiza and her family removed to Colombia.

      Loaiza filed a notice of appeal in which she claimed that the IJ committed

reversible error by finding that Loaiza was not persecuted. In the notice of appeal,

Loaiza stated that she and her family began to receive death threats from the EPL

and that they were persecuted because of her imputed political opinion. In a pro se

brief filed in support of the notice of appeal, Loaiza argued the IJ erred by finding

that she was not entitled to asylum. In addition, Loaiza stated that her counsel was

ineffective. Loaiza sought to set aside the removal order “based upon [i]neffective

counsel and fear of torture.” Id. at 16-17. Loaiza also complained that the IJ

belittled her and spent more time personally attacking her and downplaying her
                                           6
fear of harm than trying to help her.

      The BIA dismissed Loaiza’s appeal. The BIA found that Loaiza was not

eligible for asylum because she did not apply within one year of her arrival and had

not shown changed conditions or extraordinary circumstances for her delay. The

BIA also found that there was a clear basis to find Loaiza incredible “[i]n light of

the discrepancies and contradictions evident in the record.” Id. The BIA based its

credibility determination on the following: (1) Loaiza had testified that Quintero

was involved in the promotion of the cosmetics and accompanied her to group

meetings, but Quintero had testified that he was only involved in sports programs

for children; (2) Loaiza had indicated on her application that she only lived in

Pereira and Santa Rosa after January 1999, but she had later testified to living in

additional places; (3) Loaiza had not provided any evidence that the EPL had the

capability of pursuing her country-wide; and (4) Loaiza had not clarified why her

two support letters, which were requested in 2002, were both dated in 2000. The

BIA concluded that Loaiza had not shown that the credibility determination was

clearly erroneous, even though other discrepancies the IJ noted would not have

supported an adverse credibility finding.

      The BIA went further and stated that, regardless of whether the record could

support an adverse credibility ruling, Loaiza “[had] not shown harm amounting to

past persecution or a country-wide probability of future persecution” because:
                                            7
(1) threatening telephone calls alone did not rise to the level of past persecution,

(2) the death of her brother-in-law in 1991 was not related to her situation, and

(3) Loaiza did not show that the EPL would still be interested in finding her today.

Id. In addition, the evidence did not establish that it was more likely than not that

Loaiza would be subjected to torture by or with the acquiescence of the

government of Colombia. In a footnote, the BIA admonished the IJ’s tone in his

oral decision, finding it “inappropriate” and bordering on the “unprofessional,” and

noting his “acerbic and cynical commentary.” Id. at 4 n.3. The BIA found that the

IJ was impatient at the hearing, but that there was no evidence that the IJ’s

behavior deprived Loaiza of “a fair hearing or otherwise constituted a due process

violation.” Id.

                                  II. DISCUSSION

      The Petitioners argue on appeal that the IJ’s behavior at the asylum hearing

violated their due process rights. We review an asylum applicant’s constitutional

challenges de novo. Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1341 (11th Cir.

2003) (per curiam) (citation omitted). “[T]he Fifth Amendment entitles aliens to

due process of law in deportation proceedings.” Reno v. Flores, 507 U.S. 292,

306, 113 S. Ct. 1439, 1449 (1993) (citation omitted). “Due process is satisfied

only by a full and fair hearing.” Ibrahim v. INS, 821 F.2d 1547, 1550 (11th Cir.

1987) (citation omitted). To prevail on a due process challenge, however, an alien
                                           8
must show substantial prejudice. Id. (citation omitted). An alien can demonstrate

substantial prejudice by showing that the outcome would have been different had

the due process violation not occurred. Id.

      Here, we find that Petitioners were not denied due process. While it is true

that the IJ interrupted Loaiza’s testimony on several occasions, a review of the

record indicates that the purpose of most of the interruptions was to gain more

clarification with regard to Loaiza’s and Quintero’s testimony. Moveover, the vast

majority of the IJ’s interruptions and questions were probative as to the issues

raised by Petitioners. Many other interruptions were due to miscommunications

involving the interpreter. Petitioner does not point to any instances in the record

where she was substantially prevented from testifying as to her story.

      While it is true that the IJ appeared impatient and annoyed by some of

Loaiza’s and Quintero’s responses and made some unnecessary and unprofessional

comments at the hearing and in his oral decision, Petitioners have not shown that

the outcome would have been different in the absence of those comments and

interruptions. See Ibrahim, 821 F.2d at 1550; see also Liteky v. United States, 510
U.S. 540, 556, 114 S. Ct. 1147, 1157-58 (1994) (finding that judge’s conduct,

which consisted of questioning of witnesses, cutting off testimony relevant to

defendant’s state of mind, and alleged “anti-defendant tone,” was an ordinary

effort at courtroom administration because it “occurred in the course of judicial
                                          9
proceedings, and neither (1) relied upon knowledge outside such proceedings nor

(2) displayed deep-seated and unequivocal antagonism that would render fair

judgment impossible” (quotations and emphasis omitted)). In fact, the BIA found

that the record supported the IJ’s adverse credibility ruling. Moreover, even in the

absence of an adverse credibility ruling, Petitioners did not show that they were

subjected to past persecution, a well-founded fear of future persecution, or that

they were entitled to CAT relief, because the “persecution” they complained of

consisted only of threatening telephone calls. Petitioners do not challenge the

merits of those rulings. Further, the BIA admonished the IJ for his

unprofessionalism and his cynical and acerbic tone. Therefore, Petitioners have

not demonstrated substantial prejudice.

                                III. CONCLUSION

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Accordingly, we DENY the petition for review.




                                          10